Title: From George Washington to Benjamin Tallmadge, 10 August 1782
From: Washington, George
To: Tallmadge, Benjamin


                  
                     Sir
                     Head Quarters Newburgh Augt 10th 1782
                  
                  I find it very important from a variety of considerations, to have the most difinite & regular information of the state of the Enemy at New York, which can possibly be obtained; particularly with regard to the Naval Force which now is in that Harbour, or shall be there in the course of the Summer or Autumn; as the communications which have formerly been made under your auspices, have been very much interrupted since I went to the Southward last Campaign; I wish you without delay to open again, or at least to renew effectually, the channel of Intelligence through the C—s or any other Friends you can rely upon, in such a manner, as to keep me continually and precisely advised of every thing of consequence that passes within the Enemy’s Lines.
                  I do not repeat what I have often said of the general & particular species of Intelligence which alone can be interesting & necessary, because you are well acquainted with my Ideas on that subject; but I think it expedient to inform you explicitly, that the great object of which I desire to be perfectly ascertained at this period is, "the number of Ships of War & Armed Vessels now in the harbour of New York, together with the names, Rates, & condition of the Ships &c."—this will be usefull for the moment, but it is essentially necessary also that this information should be kept up, without intermission, for which purpose every fluctuation in the State & numbers of the Fleet, every arrival & departure of Ships of War, Transports &c., should be exactly observed and reported; And I must request your Correspondents may be impressed with the necessity of acquiring their information from actual observation & the best possible sources of knowledge, instead of relying at all on vague reports & the misinformation of others:  I know your correspondents, have heretofore, in general, been well informed, and that the only great difficulty has been in the circuitous route of communication, for which no other remedy can be applied but the greatest diligence & dispatch, let that be attended to, let me hear from you soon & often on these points, & believe me to be, With great regard & esteem Sir Your most Obedient Servt
                  
                     Go: Washington
                  
               